People v Picariello (2016 NY Slip Op 00166)





People v Picariello


2016 NY Slip Op 00166


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2015-10347

[*1]People of State of New York, plaintiff,
vDean Picariello, defendant.


Clare J. Degnan, White Plains, NY (Salvatore A. Gaetani of counsel), for defendant.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from an order of the Supreme Court, Westchester County, dated August 25, 2015.
ORDERED that the application is granted, and the defendant's notice of appeal is deemed to have been timely filed.
The defendant has established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
RIVERA, J.P., DILLON, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court